

Exhibit 10.4
 
CHINA ARCHITECTURAL ENGINEERING, INC.
 
STOCK PURCHASE AGREEMENT
 
AGREEMENT made this _____ day of ___________________, _____ by and between China
Architectural Engineering, Inc., a Delaware corporation, and
_____________________, Optionee under the Corporation’s 2007 Equity Incentive
Plan.
 
All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.
 

 
A.
EXERCISE OF OPTION

 
1. Exercise. Optionee hereby purchases _______ shares of Common Stock (the
“Purchased Shares”) pursuant to that certain option (the “Option”) granted
Optionee on ____________________, _______ (the “Grant Date”) to purchase up to
_______________ shares of Common Stock (the “Option Shares”) under the Plan at
the exercise price of $___________ per share (the “Exercise Price”).
 
2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Optionee shall pay the Exercise Price for the Purchased Shares in accordance
with the provisions of the Option Agreement and shall deliver whatever
additional documents may be required by the Option Agreement as a condition for
exercise, together with a duly-executed blank Assignment Separate from
Certificate (in the form attached hereto as Exhibit I) with respect to the
Purchased Shares.
 
3. Stockholder Rights. Until such time as the Corporation exercises the
Repurchase Right, Optionee (or any successor in interest) shall have all the
rights of a stockholder (including voting, dividend and liquidation rights equal
to those of other holders of the Company’s Common Stock) with respect to the
Purchased Shares, subject, however, to the transfer restrictions of Articles B
and C.
 

 
B.
SECURITIES LAW COMPLIANCE

 
1. Restricted Securities. To the extent the Purchased Shares are not issued
pursuant to an effective registration statement, the Purchased Shares have not
been registered under the 1933 Act and are being issued to Optionee in reliance
upon the exemption from such registration provided by SEC Rule 701 for stock
issuances under compensatory benefit plans such as the Plan. Optionee hereby
confirms that Optionee has been informed that the Purchased Shares are
restricted securities under the 1933 Act and may not be resold or transferred
unless the Purchased Shares are first registered under the Federal securities
laws or unless an exemption from such registration is available. Accordingly,
Optionee hereby acknowledges that Optionee is acquiring the Purchased Shares for
investment purposes only and not with a view to resale and is prepared to hold
the Purchased Shares for an indefinite period and that Optionee is aware that
SEC Rule 144 issued under the 1933 Act which exempts certain resales of
unrestricted securities is not presently available to exempt the resale of the
Purchased Shares from the registration requirements of the 1933 Act.
 

--------------------------------------------------------------------------------


 
2. Restrictions on Disposition of Purchased Shares. Optionee shall make no
disposition of the Purchased Shares (other than a Permitted Transfer) unless and
until there is compliance with all of the following requirements:
 
(i) Optionee shall have provided the Corporation with a written summary of the
terms and conditions of the proposed disposition.
 
(ii) Optionee shall have complied with all requirements of this Agreement
applicable to the disposition of the Purchased Shares.
 
(iii) Optionee shall have provided the Corporation with written assurances, in
form and substance satisfactory to the Corporation, that (a) the proposed
disposition does not require registration of the Purchased Shares under the 1933
Act or (b) all appropriate action necessary for compliance with the registration
requirements of the 1933 Act or any exemption from registration available under
the 1933 Act (including Rule 144) has been taken.
 
The Corporation shall not be required (i) to transfer on its books any Purchased
Shares which have been sold or transferred in violation of the provisions of
this Agreement or (ii) to treat as the owner of the Purchased Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the Purchased Shares have been transferred in contravention of this
Agreement.
 
3. Restrictive Legends. The stock certificates for the Purchased Shares shall be
endorsed with one or more of the following restrictive legend(s):
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares may not be sold or offered for sale in the
absence of (a) an effective registration statement for the shares under such
Act, (b) a ‘no action’ letter of the Securities and Exchange Commission with
respect to such sale or offer or (c) satisfactory assurances to the Corporation
that registration under such Act is not required with respect to such sale or
offer.”
 
“The shares represented by this certificate are subject to certain repurchase
rights granted to the Corporation and accordingly may not be sold, assigned,
transferred, encumbered, or in any manner disposed of except in conformity with
the terms of a written agreement between the Corporation and the registered
holder of the shares (or the predecessor in interest to the shares). A copy of
such agreement is maintained at the Corporation’s principal corporate offices.”
 
2

--------------------------------------------------------------------------------


 

 
C.
TRANSFER RESTRICTIONS

 
1. Restriction on Transfer. Except for any Permitted Transfer, Optionee shall
not transfer, assign, encumber or otherwise dispose of any of the Purchased
Shares which are subject to the Repurchase Right.
 
2. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right to the same
extent such shares would be so subject if retained by Optionee.
 

 
D.
REPURCHASE RIGHT

 
1. Grant. The Corporation is hereby granted the right (the “Repurchase Right”),
exercisable at any time during the ninety (90)-day period following the date
Optionee ceases for any reason to remain in Service or (if later) during the
ninety (90)-day period following the execution date of this Agreement, to
repurchase at the Repurchase Price any or all of the Purchased Shares in which
Optionee is not, at the time of his or her cessation of Service, vested in
accordance with the Vesting Schedule applicable to those shares or any special
vesting acceleration provisions of Paragraph D.6 of this Agreement (such shares
to be hereinafter referred to as the “Unvested Shares”).
 
2. Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to each Owner of the Unvested Shares prior to the
expiration of the ninety (90)-day exercise period. The notice shall indicate the
number of Unvested Shares to be repurchased, the Repurchase Price to be paid per
share and the date on which the repurchase is to be effected, such date to be
not more than thirty (30) days after the date of such notice. The certificates
representing the Unvested Shares to be repurchased shall be delivered to the
Corporation on the closing date specified for the repurchase. Concurrently with
the receipt of such stock certificates, the Corporation shall pay to Owner, in
cash or cash equivalents (including the cancellation of any purchase-money
indebtedness), an amount equal to the Repurchase Price for the Unvested Shares
which are to be repurchased from Owner.
 
3. Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Paragraph D.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Purchased Shares in which Optionee vests
in accordance with the Vesting Schedule.
 
4. Aggregate Vesting Limitation. If the Option is exercised in more than one
increment so that Optionee is a party to one or more other Stock Purchase
Agreements (the “Prior Purchase Agreements”) which are executed prior to the
date of this Agreement, then the total number of Purchased Shares as to which
Optionee shall be deemed to have a fully-vested interest under this Agreement
and all Prior Purchase Agreements shall not exceed in the aggregate the number
of Purchased Shares in which Optionee would otherwise at the time be vested, in
accordance with the Vesting Schedule, had all the Purchased Shares (including
those acquired under the Prior Purchase Agreements) been acquired exclusively
under this Agreement.
 
3

--------------------------------------------------------------------------------


 
5. Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Purchased Shares
shall be immediately subject to the Repurchase Right and any escrow requirements
hereunder, but only to the extent the Purchased Shares are at the time covered
by such right or escrow requirements. Appropriate adjustments to reflect such
distribution shall be made to the number and/or class of Purchased Shares
subject to this Agreement and to the Repurchase Price per share to be paid upon
the exercise of the Repurchase Right in order to reflect the effect of any such
Recapitalization upon the Corporation’s capital structure; provided, however,
that the aggregate Repurchase Price shall remain the same.
 
6. Change in Control. To the extent the Repurchase Right remains in effect
following a Change in Control, such right shall apply to any new securities or
other property (including any cash payments) received in exchange for the
Purchased Shares in consummation of the Change in Control, but only to the
extent the Purchased Shares are at the time covered by such right. Appropriate
adjustments shall be made to the Repurchase Price per share payable upon
exercise of the Repurchase Right to reflect the effect (if any) of the Change in
Control upon the Corporation’s capital structure; provided, however, that the
aggregate Repurchase Price shall remain the same. The new securities or other
property (including any cash payments) issued or distributed with respect to the
Purchased Shares in consummation of the Change in Control shall be immediately
deposited in escrow with the Corporation (or the successor entity) and shall not
be released from escrow until Optionee vests in such securities or other
property in accordance with the same Vesting Schedule in effect for the
Purchased Shares.
 

 
E.
SPECIAL TAX ELECTION

 
The acquisition of the Purchased Shares may result in adverse tax consequences
which may be avoided or mitigated by filing an election under Code Section
83(b). Such election must be filed within thirty (30) days after the date of
this Agreement. A description of the tax consequences applicable to the
acquisition of the Purchased Shares and the form for making the Code Section
83(b) election are set forth in Exhibit II. OPTIONEE SHOULD CONSULT WITH HIS OR
HER TAX ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE PURCHASED
SHARES AND THE ADVANTAGES AND DISADVANTAGES OF FILING THE CODE SECTION 83(b)
ELECTION. OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE’S SOLE RESPONSIBILITY, AND
NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN
IF OPTIONEE REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON HIS OR HER BEHALF.
 
4

--------------------------------------------------------------------------------


 

 
F.
GENERAL PROVISIONS

 
1. Assignment. The Corporation may assign the Repurchase Right to any person or
entity selected by the Board, including (without limitation) one or more
stockholders of the Corporation.
 
2. At Will Employment. Nothing in this Agreement or in the Plan shall confer
upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.
 
3. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated in the Grant
Notice or at such other address as such party may designate by ten (10) days
advance written notice under this paragraph to all other parties to this
Agreement.
 
4. No Waiver. The failure of the Corporation in any instance to exercise the
Repurchase Right or the First Refusal Right shall not constitute a waiver of any
other repurchase rights and/or rights of first refusal that may subsequently
arise under the provisions of this Agreement or any other agreement between the
Corporation and Optionee. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.
 
5. Cancellation of Shares. If the Corporation shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Purchased Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such
consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.
 

 
G.
MISCELLANEOUS PROVISIONS

 
1. Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Corporation may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Purchased Shares
pursuant to the provisions of this Agreement.
 
5

--------------------------------------------------------------------------------




2. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.
 
3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules.
 
4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Optionee, Optionee’s permitted assigns and the legal representatives,
heirs and legatees of Optionee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to join herein
and be bound by the terms hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

       
CHINA ARCHITECTURAL ENGINEERING, INC.
 
   
   
  By:  
Title:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

, OPTIONEE

 
6

--------------------------------------------------------------------------------



SPOUSAL ACKNOWLEDGMENT
 
The undersigned spouse of Optionee has read and hereby approves the foregoing
Stock Purchase Agreement. In consideration of the Corporation’s granting
Optionee the right to acquire the Purchased Shares in accordance with the terms
of such Agreement, the undersigned hereby agrees to be irrevocably bound by all
the terms of such Agreement, including (without limitation) the right of the
Corporation (or its assigns) to purchase any Purchased Shares in which Optionee
is not vested at time of his or her cessation of Service.
 

 
 

--------------------------------------------------------------------------------

OPTIONEE’S SPOUSE
 
Address:
 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 




--------------------------------------------------------------------------------



EXHIBIT I

 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED ___________________ hereby sell(s), assign(s) and transfer(s)
unto China Architectural Engineering, Inc. (the “Corporation”), _______________
(_________) shares of the Common Stock of the Corporation standing in his or her
name on the books of the Corporation represented by Certificate No.
________________ herewith and do(es) hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.
 
Dated: ____________________
 


                                                                                                      Signature
__________________
 
Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Optionee.
 

--------------------------------------------------------------------------------



EXHIBIT II

 
FEDERAL INCOME TAX CONSEQUENCES AND
SECTION 83(b) TAX ELECTION
 
I. Federal Income Tax Consequences and Section 83(b) Election For Exercise of
Non-Statutory Option. If the Purchased Shares are acquired pursuant to the
exercise of a Non-Statutory Option, as specified in the Grant Notice, then under
Code Section 83, the excess of the Fair Market Value of the Purchased Shares on
the date any forfeiture restrictions applicable to such shares lapse over the
Exercise Price paid for those shares will be reportable as ordinary income on
the lapse date. For this purpose, the term “forfeiture restrictions” includes
the right of the Corporation to repurchase the Purchased Shares pursuant to the
Repurchase Right. However, Optionee may elect under Code Section 83(b) to be
taxed at the time the Purchased Shares are acquired, rather than when and as
such Purchased Shares cease to be subject to such forfeiture restrictions. Such
election must be filed with the Internal Revenue Service within thirty (30) days
after the date of the Agreement. Even if the Fair Market Value of the Purchased
Shares on the date of the Agreement equals the Exercise Price paid (and thus no
tax is payable), the election must be made to avoid adverse tax consequences in
the future. The form for making this election is attached as part of this
exhibit. FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY
PERIOD WILL RESULT IN THE RECOGNITION OF ORDINARY INCOME BY OPTIONEE AS THE
FORFEITURE RESTRICTIONS LAPSE.
 
II. Federal Income Tax Consequences and Conditional Section 83(b) Election For
Exercise of Incentive Option. If the Purchased Shares are acquired pursuant to
the exercise of an Incentive Option, as specified in the Grant Notice, then the
following tax principles shall be applicable to the Purchased Shares:
 
(i) For regular tax purposes, no taxable income will be recognized at the time
the Option is exercised.
 
(ii) The excess of (a) the Fair Market Value of the Purchased Shares on the date
the Option is exercised or (if later) on the date any forfeiture restrictions
applicable to the Purchased Shares lapse over (b) the Exercise Price paid for
the Purchased Shares will be includible in Optionee’s taxable income for
alternative minimum tax purposes.
 
(iii) If Optionee makes a disqualifying disposition of the Purchased Shares,
then Optionee will recognize ordinary income in the year of such disposition
equal in amount to the excess of (a) the Fair Market Value of the Purchased
Shares on the date the Option is exercised or (if later) on the date any
forfeiture restrictions applicable to the Purchased Shares lapse over (b) the
Exercise Price paid for the Purchased Shares. Any additional gain recognized
upon the disqualifying disposition will be either short-term or long-term
capital gain depending upon the period for which the Purchased Shares are held
prior to the disposition.
 
II-1

--------------------------------------------------------------------------------


 
(iv) For purposes of the foregoing, the term “forfeiture restrictions” will
include the right of the Corporation to repurchase the Purchased Shares pursuant
to the Repurchase Right. The term “disqualifying disposition” means any sale or
other disposition1  of the Purchased Shares within two (2) years after the Grant
Date or within one (1) year after the exercise date of the Option.
 
(v) In the absence of final Treasury Regulations relating to Incentive Options,
it is not certain whether Optionee may, in connection with the exercise of the
Option for any Purchased Shares at the time subject to forfeiture restrictions,
file a protective election under Code Section 83(b) which would limit Optionee’s
ordinary income upon a disqualifying disposition to the excess of the Fair
Market Value of the Purchased Shares on the date the Option is exercised over
the Exercise Price paid for the Purchased Shares. Accordingly, such election if
properly filed will only be allowed to the extent the final Treasury Regulations
permit such a protective election.
 
(vi) The Code Section 83(b) election will be effective in limiting the
Optionee’s alternative minimum taxable income to the excess of the Fair Market
Value of the Purchased Shares at the time the Option is exercised over the
Exercise Price paid for those shares.
 
Page 2 of the attached form for making the election should be filed with any
election made in connection with the exercise of an Incentive Option.
 

--------------------------------------------------------------------------------

1 Generally, a disposition of shares purchased under an Incentive Option
includes any transfer of legal title, including a transfer by sale, exchange or
gift, but does not include a transfer to the Optionee’s spouse, a transfer into
joint ownership with right of survivorship if Optionee remains one of the joint
owners, a pledge, a transfer by bequest or inheritance or certain tax-free
exchanges permitted under the Code.
 
II-2

--------------------------------------------------------------------------------



SECTION 83(b) ELECTION
 
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.
 
(1)
The taxpayer who performed the services is:

 

 
Name:

 
Address:

 
Taxpayer Ident. No.:

 
(2)
The property with respect to which the election is being made is _____________
shares of the common stock of China Architectural Engineering, Inc.

 
(3)
The property was issued on ______________, _____.

 
(4)
The taxable year in which the election is being made is the calendar year _____.

 
(5)
The property is subject to a repurchase right pursuant to which the issuer has
the right to acquire the property at the fair market value per share, if for any
reason taxpayer’s service with the issuer terminates. [The issuer’s repurchase
right will lapse in a series of annual and monthly installments over a four
(4)-year period ending on ___________, 20__.]

 
(6)
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$__________per share.

 
(7)
The amount paid for such property is $___________ per share.

 
(8)
A copy of this statement was furnished to China Architectural Engineering, Inc.
for whom taxpayer rendered the services underlying the transfer of property.

 
(9)
This statement is executed on _________________, ______.

 

____________________________________ _____________________________________
Spouse (if any)
Taxpayer



This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Purchase Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Optionee must retain two (2) copies of the completed form for filing with his or
her Federal and state tax returns for the current tax year and an additional
copy for his or her records.
 

--------------------------------------------------------------------------------



The property described in the above Section 83(b) election is comprised of
shares of common stock acquired pursuant to the exercise of an incentive stock
option under Section 422 of the Internal Revenue Code (the “Code”). Accordingly,
it is the intent of the Taxpayer to utilize this election to achieve the
following tax results:
 
1. One purpose of this election is to have the alternative minimum taxable
income attributable to the purchased shares measured by the amount by which the
fair market value of such shares at the time of their transfer to the Taxpayer
exceeds the purchase price paid for the shares. In the absence of this election,
such alternative minimum taxable income would be measured by the spread between
the fair market value of the purchased shares and the purchase price which
exists on the various lapse dates in effect for the forfeiture restrictions
applicable to such shares.
 
2. Section 421(a)(1) of the Code expressly excludes from income any excess of
the fair market value of the purchased shares over the amount paid for such
shares. Accordingly, this election is also intended to be effective in the event
there is a “disqualifying disposition” of the shares, within the meaning of
Section 421(b) of the Code, which would otherwise render the provisions of
Section 83(a) of the Code applicable at that time. Consequently, the Taxpayer
hereby elects to have the amount of disqualifying disposition income measured by
the excess of the fair market value of the purchased shares on the date of
transfer to the Taxpayer over the amount paid for such shares. Since Section
421(a) presently applies to the shares which are the subject of this Section
83(b) election, no taxable income is actually recognized for regular tax
purposes at this time, and no income taxes are payable, by the Taxpayer as a
result of this election. The foregoing election is to be effective to the full
extent permitted under the Code.
 
THIS PAGE 2 IS TO BE ATTACHED TO ANY SECTION 83(b) ELECTION FILED IN CONNECTION
WITH THE EXERCISE OF AN INCENTIVE STOCK OPTION UNDER THE FEDERAL TAX LAWS.
 
2

--------------------------------------------------------------------------------



APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Purchase Agreement.
 
B. Board shall mean the Corporation’s Board of Directors.
 
C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
 
(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.
 
In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean the Corporation’s common stock.
 
F. Corporation shall mean China Architectural Engineering, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of China Architectural Engineering, Inc. which shall by
appropriate action adopt the Plan.
 
A-1

--------------------------------------------------------------------------------


 
G. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.
 
H. Grant Date shall have the meaning assigned to such term in Paragraph A.1.
 
I. Grant Notice shall mean the Notice of Grant of Stock Option pursuant to which
Optionee has been informed of the basic terms of the Option.
 
J. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
 
K. 1933 Act shall mean the Securities Act of 1933, as amended.
 
L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
M. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
N. Option shall have the meaning assigned to such term in Paragraph A.1.
 
O. Option Agreement shall mean all agreements and other documents evidencing the
Option.
 
A-2

--------------------------------------------------------------------------------


 
P. Optionee shall mean the person to whom the Option is granted under the Plan.
 
Q. Owner shall mean Optionee and all subsequent holders of the Purchased Shares
who derive their chain of ownership through a Permitted Transfer from Optionee.
 
R. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
S. Permitted Transfer shall mean (i) a transfer of title to the Purchased Shares
effected pursuant to Participant’s will or the laws of inheritance following
Participant’s death (ii) a transfer to the Corporation in pledge as security for
any purchase-money indebtedness incurred by Participant in connection with the
acquisition of the Purchased Shares or (iii) a transfer by a Participant to the
Participant’s family members as a gift, whether directly or indirectly, or by
means of a trust or partnership or otherwise, or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the 1934 Act, then as otherwise permitted pursuant to General Instructions
A.1(a)(5) to Form S-8 under the 1933 Act. For purposes of this definition,
"family member" shall have the meaning given to such term in Rule 701
promulgated under the Securities Act, provided, that, if the Corporation is
subject to the reporting requirements of Section 13 or 15(d) of the 1934 Act,
then it shall have the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the 1933 Act.
 
T. Plan shall mean the Corporation’s 2007 Equity Incentive Plan.
 
U. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
V. Prior Purchase Agreement shall have the meaning assigned to such term in
Paragraph D.4.
 
W. Purchased Shares shall have the meaning assigned to such term in
Paragraph A.1.
 
X. Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.
 
A-3

--------------------------------------------------------------------------------


 
Y. Reorganization shall mean any of the following transactions:
 
(i) a merger or consolidation in which the Corporation is not the surviving
entity,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) a reverse merger in which the Corporation is the surviving entity but in
which the Corporation’s outstanding voting securities are transferred in whole
or in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or
 
(iv) any transaction effected primarily to change the state in which the
Corporation is incorporated or to create a holding company structure.
 
Z. Repurchase Price shall mean the lower of (i) the Exercise Price or (ii) the
Fair Market Value per share of Common Stock on the date of Optionee’s cessation
of Service.
 
AA. Repurchase Right shall mean the right granted to the Corporation in
accordance with Article D.
 
BB. SEC shall mean the Securities and Exchange Commission.
 
CC. Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or an independent consultant.
 
DD. Target Shares shall have the meaning assigned to such term in Paragraph E.2.
 
EE. Subsidiary shall mean any entity in which, directly or indirectly through
one or more intermediaries, the Corporation has at least a 50% ownership
interest or, where permissible under Code Section 409A, at least a 20% ownership
interest.
 
FF. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Optionee is to vest in the Option Shares in a
series of installments over his or her period of Service.
 
GG. Unvested Shares shall have the meaning assigned to such term in Paragraph
D.1.
 
A-4

--------------------------------------------------------------------------------



ADDENDUM
TO
STOCK PURCHASE AGREEMENT




The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Purchase Agreement (the “Purchase Agreement”) by and
between China Architectural Engineering, Inc. (the “Corporation”) and
_____________________________ (“Optionee”) evidencing the shares of Common Stock
purchased on this date by Optionee under the Corporation’s 2007 Equity Incentive
Plan, and such provisions shall be effective immediately. All capitalized terms
in this Addendum, to the extent not otherwise defined herein, shall have the
meanings assigned to such terms in the Purchase Agreement.
 
INVOLUNTARY TERMINATION FOLLOWING
 
A CHANGE IN CONTROL
 
To the extent the Repurchase Right is assigned to the successor corporation (or
parent thereof) in connection with a Change in Control or otherwise continued in
full force and effect pursuant to the terms of the Change in Control
transaction, no accelerated vesting of the Purchased Shares shall occur upon
that Change in Control, and the Repurchase Right shall continue to remain in
full force and effect in accordance with the provisions of the Purchase
Agreement. Optionee shall, over his or her period of Service following such
Change in Control, continue to vest in the Purchased Shares in one or more
installments in accordance with the provisions of the Purchase Agreement.
However, upon an Involuntary Termination of Optionee’s Service within __________
(___) months following such Change in Control, the Repurchase Right shall
terminate automatically, and all the Purchased Shares shall immediately vest in
full at that time. Any unvested escrow account maintained on Optionee’s behalf
pursuant to Paragraph D.6 of the Purchase Agreement shall also vest at the time
of such Involuntary Termination and shall be paid to Optionee promptly
thereafter.
 
For purposes of this Addendum, the following definitions shall be in effect:
 
An Involuntary Termination shall mean the termination of Optionee’s Service by
reason of:
 
Optionee’s involuntary dismissal or discharge by the Corporation for reasons
other than for Misconduct, or
 
Optionee’s voluntary resignation following (A) a change in his or her position
with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in Optionee’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based incentive programs) by more than fifteen percent
(15%) or (C) a relocation of Optionee’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Optionee’s consent.
 
1

--------------------------------------------------------------------------------


 
Misconduct shall mean the termination of Optionee’s Service by reason of
Optionee’s commission of any act of fraud, embezzlement or dishonesty, any
unauthorized use or disclosure by Optionee of confidential information or trade
secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by Optionee adversely affecting the business or affairs
of the Corporation (or any Parent or Subsidiary) in a material manner. The
foregoing definition shall not in any way preclude or restrict the right of the
Corporation (or any Parent or Subsidiary) to discharge or dismiss Optionee or
any other person in the Service of the Corporation (or any Parent or Subsidiary)
for any other acts or omissions, but such other acts or omissions shall not be
deemed, for purposes of the Plan and this Addendum, to constitute grounds for
termination for Misconduct.
 
IN WITNESS WHEREOF, China Architectural Engineering, Inc. has caused this
Addendum to be executed by its duly authorized officer as of the Effective Date
specified below.
 

       
CHINA ARCHITECTURAL ENGINEERING, INC.
 
   
   
  By:  
 Title: 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
EFFECTIVE DATE: _____________, ______
 
2

--------------------------------------------------------------------------------


 